DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Replacement drawings were received on 29 July 2020.  These drawings are acceptable.
Claim Status:

1c.	Claims 1, 3, 11, 18, 25, 29, 38-40 and 50 are pending and are under consideration.
 
Information Disclosure Statement:

2.	The information disclosure statements filed on 04/08/2020; 10/13/2020 and 01/04/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references as well reference in parent application 15/541,889 have been considered as to the merits. 

Specification: status of parent non-provisional; updated  
The disclosure is objected to because of the following informalities: 
3.	The status of the parent non-provisional Application 15/ 541,889 must be corrected, by inserting U.S. Patent Number 10,654,924 after the filing date of said application, as well as the instant application’s relationship to the ‘889 application.


Claim Objections:
4.	Claims 29 and 50 objected to because of the following informalities:  
4a.	Claim 29 depends from claim 27, which is cancelled.  Please note that this issue could be overcome by amending claim 29 to depend from claim 1, for example.
4b.	In claim 29, line 5, there is an extraneous “vv” before the phrase “wherein said CDR2 sequence”.  The “vv” should be deleted.
4c.	In claim 50, line 10, there is a term missing after the word “infectious”.  
Appropriate correction is required.

Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 3, 11, 18, 25, 29, 38-40 and 50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-15 of U.S. Patent: 10,654,924.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a binding molecule comprising a single domain antibody that is capable of binding human IL-17A, said single domain antibody comprises a CDR1-3, that comprise the amino acid sequences of SEQ ID NO:5-7, 249-251, 285-287, 341-343 or 345-347 and a method of treatment comprising administering said antibody. Meanwhile, claims 1-15 of the ‘924 patent encompass numerous single domain antibodies that comprise specific CDR1-3, that include a single domain antibody that comprises CDR1-3 amino acid sequences of SEQ ID NO:5-7, 249-251, 285-287, 341-343 or 345-347, (see ‘924 claims 1, 10, 12-17). It is noted that the amino acid sequences recited in the instant claims are 100% identical to the same sequences recited in the ‘924 claims.
  	Therefore, both sets of claims encompass the same single domain antibody and method of treatment using such. 

Claim Rejections Under 35 U.S.C. § 112(a), Written Description;
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	Claims 1, 3, 11, 18, 25, 29, 38-40 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass a binding molecule comprising a single domain antibody that is capable of binding human IL-17A, said single domain antibody comprises a CDR1, a CDR2 and a CDR3, wherein the CDR3 comprises the amino acid of SEQ ID NO:7, 251, 287, 343, 347; or a single domain antibody that comprises an amino acid sequence with at least 70%, at least 80%, at least 90%, or at least 95% homology thereto; and a method of treatment comprising administering said binding molecule. 
The specification teaches single domain antibodies that bind human interleukin-17A, wherein said antibodies comprise specific heavy chain sequences, (see tables 1, 2, 3 and 4). The specification teaches that said antibodies neutralize IL-7A biological activity, (see figures 9 and 16). However, the specification does not teach variants of the recited single domain antibodies that share at least 70%-95% sequence identity to the recited SEQ ID NOs that binds human IL-17A. There is no identification of any particular amino acids that must be conserved in order to provide the required function of binding human IL-17A. As such, the claims encompass a genus of anti-IL17A single domain antibodies. The specification does not provide any teachings sufficient to one of skill in the art to identify the variants of single domain antibodies encompassed by the claims. Thus, the skilled artisan cannot envision the detailed chemical structure of the encompassed variants.  
Moreover, claim 1 encompasses an antibody that comprises CDR1, CDR2, and CDR3 sequences, however, the claim only recites an amino acid sequence for HCDR3. There are no amino acid sequences associated with CDR1 and CDR2.
The relevant art teaches that single domain antibodies comprise only heavy chains and are devoid of light chains, see Rouet et al, the Journal of Biological Chemistry; 2015; Vol. 290, No. 19, pages 11905-11917, especially see abstract and table 1 and figure 1’ cited on the IDS of 04/08/2020).  As such, all three heavy chain CDR sequences are required. Thus, the guidance and exemplification provided in the specification does not provide adequate description of a genus of single domain antibodies that comprise only CDR3 sequences that retain binding to human IL-17A (and methods of using such). There is insufficient guidance and direction as to the written description of the antibody to be produced, as broadly encompassed by the claimed invention.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factors present in the claims are (i) that the claimed antibody comprises a CDR1, a CDR2, and a CDR3 sequence (wherein only the HCDR3 amino acid sequence SEQ ID NO is recited) and (ii) a partial structure of the claimed single domain antibody in the form of a recitation of percent identity, (70%-95%) of the CDR sequences of said single domain antibody and that said single domain antibody binds IL-17A.  There is no identification of any particular sequence or portion of the single domain antibody that must be conserved for the required activity of binding human IL-17A. There is no identification of any particular portion of the claimed antibody that must be conserved in order to bind human IL-17A.  Accordingly, in the absence of sufficient distinguishing characteristics, the specification does not provide adequate written description of the genus of the claimed antibodies and methods of using such.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed single domain antibody variants and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only a single domain antibody that comprises the heavy chain of SEQ ID NO:8, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:5-7; the heavy chain of SEQ ID NO:252, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:249-251; the heavy chain of SEQ ID NO:288, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:285-287; the heavy chain of SEQ ID NO:344, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:341-343; the heavy chain of SEQ ID NO:348, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:345-347; but not the full breadth of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Claim Rejections - 35 USC § 112; [a]: Scope of enablement:
6b.	Claims 1, 3, 11, 18, 25, 29, 38-40 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-IL-17A single domain antibody that comprises the HCDR1-3 of SEQ ID NO:5-7; the heavy chain of SEQ ID NO:252, or wherein said antibody comprises the HCDR1-3 of SEQ ID NO:249-251; the heavy chain of SEQ ID NO:288, or wherein said antibody comprises the HCDR1-3 of SEQ ID NO:285-287; the heavy chain of SEQ ID NO:344, or wherein said antibody comprises the HCDR1-3 of SEQ ID NO:341-343; the heavy chain of SEQ ID NO:348, or wherein said antibody comprises the HCDR1-3 of SEQ ID NO:345-347; a pharmaceutical composition comprising said antibody, and a method of treating psoriasis, rheumatoid arthritis, noninfectious uveitis, or lupus, comprising administering said antibody; does not reasonably provide enablement for a binding molecule comprising a single domain antibody that is capable of binding human IL-17A, said single domain antibody comprising a human heavy chain variable immunoglobulin domain (VH) that comprises a CDR1, a CDR2, and a CDR3 sequence, wherein said CDR3 sequence comprises the amino acid sequence of SEQ ID NO: 7; 251, 287, 343 or 347 or an amino acid sequence with at least 70%, at least 80%, at least 90%, or at least 95% homology thereto; and a method of treating at least one disease or condition selected from the group consisting of an autoimmune disease, inflammatory conditions, allergies, allergic conditions, hypersensitivity reactions, severe infections, and organ or tissue transplant rejection by administering said binding molecule. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The instant claims encompass a binding molecule comprising a single domain antibody that is capable of binding human IL-17A, said single domain antibody comprising a human heavy chain variable immunoglobulin domain (VH) that comprises a CDR1, a CDR2, and a CDR3 sequence, wherein said CDR3 sequence comprises the amino acid sequence of SEQ ID NO: 7, 251, 287, 343, 347 or a single domain antibody that comprises an amino acid sequence that shares at least 70%, at least 80%, at least 90%, or at least 95% with the recites sequences; or a method of treating administering said binding molecule. 
The specification teaches single domain antibodies that bind human interleukin-17A, wherein said antibodies comprise specific heavy chain sequences, (see tables 1, 2, 3 and 4). The specification teaches that said antibodies neutralize IL-7A biological activity, (see figures 9 and 16). However, the specification does not teach variants of the recited single domain antibodies that share at least 70%-95% sequence identity to the recited SEQ ID NOs. It is not well established in the art that all variable domains are amenable to modifications much less even conservative.  
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case the specification does not enable single domain antibodies that comprise only CDR3 sequences or a single domain antibody that comprises an amino acid sequence that shares at least 70%, at least 80%, at least 90%, or at least 95% homology thereto; or broad methods of treatment comprising administering said binding molecule. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection, 2009, Vol. 22, No. 3, pages 159-168, see abstract). Lloyd et al found that on average, about 120 different antibodies in a library that comprise a wide variety of combinations of heavy and light-chain variable genes with function modifying properties can bind to a given antigen, (see page 168). Furthermore, the authors demonstrate that the CDR regions, particularly VH-CDR1, VH-CDR2 and VL-CDR2 contain a great number of mutations by 2–3-fold relative to the framework regions (see page 166, column 1 and figure 4B).  Likewise, Goel et al. (The Journal of Immunology, 2004, 173(12):7358-7367), made three antibodies that bind to the same 12-mer but have very different CDR1-3 sequences, (see abstract and figures 2 and 3). Edwards et al, (Journal of Molecular Biology, 2003, Vol. 334, pages 103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, (BLyS), including 1098 unique VH and 705 VL sequences, and that there were high diversity in the HCDR3 region, (see page 106, table 4). Moreover, the state of the art teaches that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. Brummell et al. (Biochemistry; 1993; 32:1180-1187; cited on the IDS of 04/08/2020) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, 2 to p. 1184, Col. 1, 1). Brummell demonstrates that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999); cited on the IDS of 04/08/2020) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained "a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding" (Table 1).  However, Kobayashi et al. note "replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv" (p. 883, Col. 2, 3).  
Furthermore, instant claim 1 recites a single chain antibody that comprises a CDR1, CDR2, and CDR3 sequence, but only recites a specific CDR3 amino acid sequence (SEQ ID NO). There are no specific amino acid sequences (SEQ ID NOs) recited for CDR1 and CDR2 in claim 1. However, the specification fails to teach a single domain antibody that comprises only a CDR3. The relevant art teaches that single domain antibodies comprise only heavy chains and are devoid of light chains, (see Rouet et al, the Journal of Biological Chemistry; 2015; Vol. 290, No. 19, pages 11905-11917, especially see abstract and table 1 and figure 1, cited on the IDS of 04/08/2020).  Also see Serge Muyldermans, Annual Review of Biochemistry; 2013; Vol, 82, pages 775-797’ cited on the IDS of 04/08/2020), who also teach that single domain antibodies comprise three CDR3, (CDR1-3), see figure 2). The level of skill required to generate the antibodies is that of a molecular immunologist, and the artisan of ordinary skill in the art would have been required to characterize any single parent antibody, identify candidate amino acid residues for substitution in the CDR domains, perform the mutagenesis on the CDR domains, produce and express the modified antibodies, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and K on respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of an antibody. The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CDR-modified single chain antibody meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that anyone or combination of all the CDR amino acid variations encompassed by the claims would result in just any antibody having retained the antigen binding activity.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of antibodies.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the antibodies in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
Finally, claims 40 and 50 encompass administering the recited single domain antibody to treat disparate diseases. Thus, claims 40 and 50 encompass treating disparate diseases that have different etiologies and clinical manifestations.  One skilled in the art would not expect or predict that the administration of the same agent would result in the treatment autoimmune disease, inflammatory conditions, allergies, allergic conditions, hypersensitivity reactions, severe infections, and organ or tissue transplant rejection (or all of the specific diseases recited in claim 50). Thus, the skilled artisan would not reasonably expect that these disparate diseases would all be treatable by the administration of the claimed single domain antibody. The relevant art recognizes that IL-17A is implicated in lupus, psoriasis, uveitis, rheumatoid arthritis, as well as respiratory disorders. For example, Bullens et al, Clinical and Developmental Immunology, 2013, Volume 2013, pages 1-8, cited on the IDS of 04/08/2020) teaches that IL-17A production plays a role in respiratory diseases and anti-IL-17A antibodies are treatment options for respiratory diseases, (see abstract and page 7, column 2). Hueber et al, (Science Translational Medicine; 2010; Vol. 2, No.: 52, pages 1-11; cited on the IDS of 04/08/2020) teach that inhibition of the proinflammatory cytokine IL-17A with AIN457, (an anti-IL-17 antibody) is a valid therapeutic approach that is useful in the treatment of psoriasis, rheumatoid arthritis, and noninfectious uveitis, (see abstract and page 7, column 2). Also, Summers et al (Clinical and Experimental Immunology, 2014; Vol. 176, pages 341–350; cited on the IDS of 04/08/2020) disclose that IL-17A is required for the full development of autoimmunity and lupus nephritis in experimental SLE, and early in the development of autoimmunity, innate immune cells produce IL-17A, (see abstract and page 348, column 2). However, the specification does not establish that IL-17A plays a role in any of the other diseases recited in claims 40 and 50.  
Therefore, the specification is only enabling for a single domain antibody that comprises the heavy chain of SEQ ID NO:8, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:5-7; or the heavy chain of SEQ ID NO:252, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:249-251; or the heavy chain of SEQ ID NO:288, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:285-287; or the heavy chain of SEQ ID NO:344, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:341-343; or the heavy chain of SEQ ID NO:348, wherein said antibody comprises the HCDR1-3 of SEQ ID NO:345-347; a pharmaceutical composition comprising said antibody, and a method of treating psoriasis, rheumatoid arthritis, noninfectious uveitis, and lupus comprising administering said single domain antibody.

Conclusion:

7.	No claim is allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        05 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647